ORDER
PER CURIAM.
This is an appeal from the denial of a Rule 29.15 motion for postconviction relief following an evidentiary hearing. The judgment sought to be vacated is for one count of possession of a controlled substance, § 195.202, RSMo 2000. Appellant claims the motion court clearly erred in denying his motion because by the inaction of his first attorney, he was denied effective assistance of counsel, which ultimately resulted in appellant proceeding to trial without counsel. Judgment is affirmed. Rule. 84.16(b).